EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Subsidiary Country/State of Incorporation Doing Business As Allied Fireside, Inc. Wisconsin Inactive Allsteel Inc. Illinois Allsteel Inc. Maxon Furniture Inc. Iowa Maxon Furniture Inc. The Gunlocke Company L.L.C. Iowa The Gunlocke Company L.L.C. Hearth & Home Technologies Inc. Iowa Hearth & Home Technologies Inc. HNI Asia L.L.C Iowa HNI Asia L.L.C. HFM Partners Iowa HFM Partners HNI Services L.L.C. Iowa HNI Services L.L.C. The HON Company Iowa The HON Company HON INDUSTRIAS, S.de R.L.de C.V. Mexico HON INDUSTRIAS, S.de R.L.de C.V. HON INDUSTRIAS III, S.de R.L.de C.V. Mexico HON INDUSTRIAS III, S.de R.L.de C.V. HON INDUSTRIES (Canada) Inc. Canada HON INDUSTRIES (Canada) Inc. HNI International Inc. Iowa HNI International Inc. HNI International (Mexico) L.L.C. Iowa Inactive HON (Mexico) L.L.C. Iowa Inactive HNI Technologies Inc. Iowa HNI Technologies Inc. Pearl City Insurance Company Vermont Pearl City Insurance Company River Bend Capital Corporation Iowa River Bend Capital Corporation FWP L.L.C. Iowa Inactive HON Internacional de Mexico S.de R.L.de C.V. Mexico HON Internacional de Mexico S.de R.L.de C.V. HON Internacional Servicios de Mexico, Sde R.L. de C.V. Mexico HON Internacional Servicios de Mexico, Sde R.L. de C.V. Paoli Inc. Iowa Paoli Inc. HHT L.L.C. Washington HHT L.L.C. Omni Workspace Company Minnesota Omni Workspace Company IntraSpec Solutions, L.L.C. Minnesota Inactive A&M Business Interior Services, L.L.C. Minnesota A&M Business Interior Services, L.L.C. Corporate Installations Minneapolis LLC Iowa Corporate Installations Minneapolis LLC HNI International (Puerto Rico) LLC Iowa HNI International (Puerto Rico) LLC Subsidiary Country/State of Incorporation Doing Business As MacThrift Office Furniture LLC Delaware MacThrift Office Furniture LLC Commercial Office Interiors LLC Delaware Commercial Office Interiors LLC Interior Construction Services LLC Minnesota Interior Construction Services LLC Installation Technology LLC Minnesota Installation Technology LLC Emerald City Moving & Storage LLC Minnesota Emerald City Moving & Storage LLC Fullmer Contract, LLC Delaware Fullmer Contract, LLC Contract Resource Group LLC Delaware Contract Resource Group LLC Wilson Office Interiors LLC Delaware Wilson Office Interiors LLC Compass Office Solutions LLC Delaware Compass Office Solutions LLC Workspace Ohio LLC Delaware Dupler Office Young Office Solutions LLC Delaware Young Office Solutions LLC IAW LLC Delaware Ivan Allen Workspace HNI Asia Technology Services (Shenzhen) Limited PRC HNI Asia Technology Services (Shenzhen) Limited HNI Hong Kong Limited Hong Kong HNI Hong Kong Limited Fullmer Installation Company California Fullmer Installation Company Lamex Investment SRL Barbados Lamex Investment SRL Lamex Development SLR Barbados Lamex Development SRL Dongguan Lamex Furniture Co. Ltd. PRC Dongguan Lamex Furniture Co. Ltd. Dongguan Mason Furniture Co. Ltd. PRC Dongguan Mason Furniture Co. Ltd. Global Known Ltd. Hong Kong Inactive Lamex Holdings Ltd. Hong Kong Lamex Holdings Ltd. Lamex Trading Co. Ltd. Hong Kong Lamex Trading Co. Ltd. Allsteel Asia Ltd. Hong Kong Allsteel Asia Ltd. Polden Co. Ltd. Hong Kong Polden Co. Ltd. Lamex China Investment Ltd. Hong Kong Lamex China Investment Ltd. Happy Rich Holdings Ltd. British Virgin Islands Happy Rich Holdings Ltd. Lamex China Development Ltd. Hong Kong Lamex China Development Ltd. Avelpeak International Ltd. British Virgin Islands Avelpeak International Ltd.
